Citation Nr: 9926328	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease and chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from November 1989 to March 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increase in excess of 10 percent for chronic 
lumbosacral strain and that proposed a reduction in the 
veteran's 10 percent evaluation for hypertension.

The Board notes that in rating decision dated May 1992, in 
addition to the grant of service connection for chronic 
lumbosacral, the RO granted service connection for 
hypertensive cardiovascular disease and assigned a 10 rating 
effective from March 9, 1991 and granted service connection 
for chronic left wrist strain, with the same effective date.  
In the February 1995 rating decision, the RO proposed to 
reduce the veteran's 10 percent evaluation for hypertension 
(previously rated as hypertensive cardiovascular disease) to 
zero percent due to a lack of evidence to substantiate the 
10 percent assignment.  In the notice of disagreement (NOD) 
dated on March 15, 1995, the veteran stated that he disagreed 
with the VA's prior decisions as to the issues related to an 
increased evaluation for lumbosacral strain, the evaluation 
for the chronic left wrist strain, and as to the proposed 
reduction relative to his hypertension.  

However, as relates to the veteran's left wrist disorder, the 
original grant of service connection had been made in May 
1992 and that decision was unappealed and final.  The 
veteran's 1994 claim for increased severity did not include 
symptomatology of the left wrist.  Therefore, the NOD does 
not apply to the matter of the left wrist.  Furthermore, at 
the time in which the veteran submitted his NOD, the RO had 
not yet made any final determination as to a reduction in the 
evaluation of hypertension.  Subsequently, in a rating 
decision dated on May 25, 1995, the RO informed the veteran 
that a reduction had been made in the evaluation of his 
hypertension from 10 percent to zero percent.  There is no 
NOD of record specific to that rating.  

Further, in a rating decision dated in November 1995, the RO 
reinstated the prior 10 percent for hypertension effective 
from March 9, 1991, the original date of claim.  Nonetheless, 
the Board has determined that the veteran's appeal as to the 
issue of an increased rating for his hypertension is ongoing.  
The March 1995 NOD has been construed to include the issue of 
an increased rating for hypertension and it appears that the 
veteran perfected this appeal through VA Form 9 submitted in 
May 1995.  The Board does note that in an October 1996 
letter, the veteran's representative attempted to clarify the 
veteran's intent with regard to the hypertension issue; 
however, the veteran did not respond and there is only an 
unsigned form of record relating to this matter.  Thus, there 
is no confirmation from the veteran himself that the 
restoration of the original 10 percent evaluation fulfilled 
his needs; thus, the matter is before the Board at this time.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by recorded 
blood pressure readings with diastolic pressures ranging from 
64 to 110, controlled by medication.

2.  The veteran's degenerative disc disease and lumbosacral 
strain is evidenced by occasional numbness and tingling with 
moderate pain on motion. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 4.104, Part 4, 
Diagnostic Code 7101 (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc disease and lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that in pertinent part, in a 
rating decision dated in May 1992, the RO granted service 
connection for chronic lumbosacral strain and assigned a 
10 percent evaluation effective from March 9, 1991 and for 
hypertension and assigned a 10 percent evaluation also 
effective from March 9, 1991.  At that time, the RO 
considered the veteran's service medical that included 
findings of low back pain beginning in October 1990 due to an 
incident in service and that required treatment throughout 
service.  Elevated blood pressure was first shown in July 
1990 and the veteran was diagnosed with hypertension, which 
required medication.  Upon subsequent VA examination, the 
veteran reported taking medication; blood pressure readings 
at that time were 124/96, 144/98, and 145/112.  There was no 
evidence of heart disease.

At the time of the 1992 rating, the RO also considered the 
results pertinent to the lower back upon VA examination dated 
in January 1992.  The examiner noted slight loss of the 
normal lumbar lordosis with mild right paraspinous muscle 
spasm and tenderness.  The range of motion showed forward 
flexion of 75 degrees out of 95 degrees.  The veteran was 
able to reach to within 14 inches of the floor.  Backward 
extension measured at 20 out of 35 degrees, right flexion 26 
out of 40 degrees, and left flexion at 32 out of 40 degrees.  
Right and left rotation was noted at 15 out of 35 degrees.  
In pertinent part, the examiner rendered a diagnosis of 
chronic lumbosacral strain.  The report from a 
contemporaneous x-ray revealed spondylosis of the L5-S1 
vertebral bodies with some degenerative change.  The 
sacroiliac joints were normal.

In September 1994, the veteran claimed increased 
symptomatology referable to his lower back.  At that time, he 
also stated that his hypertension was under control.  In 
December 1994, the veteran underwent a VA spine examination.  
The examiner recited the veteran's history with respect to 
his history of hypertension in service and noted that the 
veteran no longer required medication.  Further, the examiner 
stated that the veteran had no history of cerebrovascular 
accident, myocardial infarction, or renal disease.  
Additionally, the examiner reported the inservice incident 
that affected his lower back and noted that the veteran had 
experienced chronic low back pain since that time.  The 
examiner reported that the veteran was taking medication two 
to three times daily.  The veteran reported that the pain was 
localized, but that it radiated down into the right leg.  

On examination, the examiner noted blood pressure supine was 
140/92, sitting was 142/94, and standing was 148/96.  
Cardiovascular examination revealed a regular rate and 
rhythm, and S1 and S2 were without murmurs, rubs, or gallops.  
On examination of the back, the examiner noted no visible 
scoliosis, no palpable tenderness over the lumbar or sacral 
vertebrae, or paravertebral spasm.  Straight leg raising to 
90 degrees bilaterally was performed without difficulty and 
without pain.  The veteran was able to heel and toe walk 
without difficulty.  Range of motion of anterior flexion at 
85 degrees, extension posteriorly was at 35 degrees, lateral 
flexion at 40 degrees bilaterally, and lateral rotation was 
measured at 35 degrees bilaterally.  The diagnoses rendered 
were lumbosacral strain and hypertension.  A contemporaneous 
x-ray study revealed normal lumbar vertebrae in configuration 
and alignment, no evidence of recent bony injury or other 
defect, no degenerative joint disease, or evidence of 
degenerative disc disease. 

In a February 1995 rating decision, the RO proposed to reduce 
the 10 percent evaluation for hypertension to a 
noncompensable rating based on findings from the VA 
examination. 

VA outpatient records for treatment rendered in 1995 reveal 
complaints of recurring neck, thoracic, and low back pain.  
With respect to the veteran's back problems, the veteran 
reportedly was taking Naprosyn for relief of pain.  A 
Magnetic Resonance Imaging (MRI) conducted in March 1995 
revealed an impression of findings compatible with an 
anterior canal disc protrusion at L5-S1.  No bony abnormality 
was seen.  There was some evidence of disc desiccation at L5-
S1.  An anterior canal extradural defect was noted at L5-S1.  
The conus shadow appeared normal.

In clinical entries dated in March and April 1995, the 
examiner noted radiating pain into the right buttocks area, 
and radicular numbness with occasional radicular symptoms at 
the C6-C8, accompanied by stiffness.  Blood pressure readings 
throughout 1995 ranged from 190/110 to as low as 137/64, with 
readings such as 120/70 in March 1995; 138/88 in April 1995; 
and 148/90 in May 1995.

An x-ray study of the cervical and thoracic spine conducted 
in May 1995 revealed a cervical kyphosis in the proximal 
cervical spine.  Minimal spurring was indicated about the 
bodies of C5 and C6 with the bony structures and 
intervertebral disc spaces of the cervical and thoracic spine 
otherwise normal.  

In a May 1995 rating decision, the RO reduced the assignment 
relative to hypertension from 10 percent to zero percent.

A June 1995 MRI performed for complaints of neck pain 
disclosed no focal bony abnormality, slight reversal of the 
usual mid-cervical lordosis, a normal cord shadow, and no 
extradural lesion.  The impression rendered was no 
significant findings other than the slight reversal of the 
usual cervical lordosis.

Also of record is a physical therapy report dated in July 
1995 in which the therapist noted the veteran's complaints of 
intermittent aching and sharp pain in the lumbosacral area, 
with radiation into the right posterior thigh.  The veteran 
also reported intermittent numbness and tingling in the right 
great toe.  Further complaints included intermittent aching 
in the mid thoracic area with the right greater than the left 
and into the right shoulder.  The veteran reported occasional 
numbness and tingling in the whole arm and aching in the 
upper extremities bilaterally.  Further, the veteran 
indicated difficulty with sitting for more than two hours and 
increased numbness in both arms and the great toe with 
running.  

An evaluation revealed posture deviations, with the left 
pelvis and left gluteal fold elevated.  The right scapula was 
elevated and the thoracic spine was flattened.  There was 
right greater than left supination, with no pronation present 
with movement.  Lumbar range of motion was 60 percent of 
normal with complaint of pain at end-range flexion and 
extension.  Cervical range of motion was 70 percent of 
normal, with extension of 50 degrees and complaints of pain 
in the right neck.  Straight leg raising was 60 degrees 
bilaterally with complaints of increased pain in the lumbar 
on the right side.  Strength testing was 4/5 extensor 
hallucis, hamstrings, and gluteals on the right.  All other 
testing was 5/5.  Hip strength demonstrated4/5 abduction and 
extension on the right and there was 4/5 strength in right 
shoulder abduction, lower trapezius, latissimus dorsi and 
rhomboids.  Mild crepitus was noted in the right AC joint.  
There was local pain to palpation over the L5 as well as T1-
5.  

A report for an October 1995 VA examination for hypertension 
and the lower back is of record.  At that time, the veteran 
stated that he was taking medication for his hypertension, 
but denied any symptoms.  In a series of blood pressure 
readings, left arm sitting was as 188/94, pulse 108 regular; 
right arm supine at 180/78, pulse 112 regular; right arm 
standing 190/106, pulse 100 regular.

As to the lower back, the veteran reported frequent pain, 
muscle spasms, and occasional right leg sciatica.  On 
examination, the examiner reported normal configuration with 
moderate right paraspinous muscle spasm and tenderness.  
Range of motion with pain; flexion at 85 degrees, and the 
veteran reached to within seven inches of the floor.  
Backward extension 20 degrees, right flexion 30 degrees, left 
flexion 35 degrees, right rotation 15 degrees, and left 
rotation 20 degrees.  Straight leg raising was 70 degrees 
right and 90 degrees left.  Heel and toe walking and 
squatting were normal.  The diagnoses rendered were 
hypertension, degenerative disc disease of the lumbosacral 
spine with right L5-S1 radiculopathy.  An October 1995 
electrocardiogram disclosed nonspecific T wave abnormalities.

In a rating decision dated in November 1995, the RO increased 
the evaluation of the veteran's low back disorder to 
20 percent effective from August 3, 1994 and restored the 
prior evaluation of 10 percent for the veteran's hypertension 
effective from March 9, 1991.

A report from an examination by a private medical group dated 
in March 1999 is of record in which the physician recited the 
veteran's history with respect to his low back pain and 
hypertension.  The veteran reported constant pain in the 
iliac crest region with radiation to the left posterior 
thigh.  Further, the veteran reported that with sitting in a 
car for more than 30 minutes, he feels pain.  He also 
reported occasional tingling and numbness in the left lateral 
leg.  

Examination of the lumbosacral spine revealed painful motion, 
left paralumbar spasm, and tenderness in the left iliac crest 
region.  Posture was noted as normal and there was no 
weakness of the musculature.  Lumbosacral flexion active was 
70 degrees with pain starting at 50 degrees; extension active 
was 25 degrees, with pain starting at 20 degrees; right and 
left lateral flexion was active at 35 degrees with pain 
starting at 20degrees; right and left rotation was active at 
35 degrees with pain starting at 25 degrees; range of motion 
was limited secondary to pain; fatigue, weakness, or lack of 
endurance had no major functional impact.  

The diagnoses were chronic lumbar strain and hypertension 
with vascular disease.  The physician noted that the 
veteran's hypertension was well controlled on medication 
without any signs of end-organ failure.  X-rays conducted of 
the lumbar spine and chest revealed minimal degenerative 
change at the L3 without any other significant changes.  As 
to the chest, no abnormality was noted.  

Analysis

At the outset, the Board notes that a claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
this veteran has submitted a well grounded claim.  Although 
the regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Also, pursuant to 38 U.S.C.A. § 5107(a), no further 
assistance to the veteran is required in the development of 
his claims.  
The issues for resolution are entitlement to an evaluation in 
excess of 10 percent for hypertension and for an evaluation 
in excess of 20 percent for lumbosacral strain and 
degenerative disc disease.  The Board will address these 
issues separately below.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased rating for hypertension

Hypertension currently is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 7101.  A rating of 10 percent is assigned 
where the diastolic pressure predominantly remains at 100 or 
more, or where the systolic pressure primarily remains at 160 
or more; or, the veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control.  To warrant the next higher rating of 20 
percent, the veteran must demonstrate a diastolic pressure 
predominantly at 110 or more, or a systolic pressure 
predominantly of 200 or more.  A rating of 40 percent 
requires evidence of a diastolic pressure of 120 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

The Board wishes to point out that in the February 1995 
rating decision in which the RO proposed to reduce the 
evaluation for hypertension from 10 percent to zero percent, 
the RO also indicated at that time that the veteran's disease 
was properly characterized as hypertensive vascular disease, 
whereas, at the time of the original service connection 
rating in May 1992, the veteran's disability was noted as 
hypertensive cardiovascular disease.  Nonetheless, the 
diagnostic code has remained static throughout.  

The veteran alleges that he is entitled to an evaluation 
above the current 10 percent for his service-connected 
hypertension.  As was already noted above, a 20 percent 
evaluation for hypertension requires diastolic pressures 
predominantly of 110 or more or systolic pressures of 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A thorough 
review of the evidence of record discloses that in the 
veteran's most recent examination in March 1999, the blood 
pressure readings ranged from 145 to 150/90 bilaterally 
whether in sitting, standing, or in supine positions.  

In this context, the Board finds that the clinical data do 
not substantiate the required manifestations to meet the 
schedular criteria for the next higher evaluation of 
20 percent.  Id.  More specifically, the veteran's recorded 
blood pressure readings during the 1999 examination do not 
rise to the level of neither the diastolic nor systolic 
pressures required in the rating criteria for a 20 percent 
evaluation.  Id.  Other earlier clinical data as noted above 
reflect blood pressure readings that ranged from 137/64 to 
190/110 throughout 1995.  However, in this respect, the 
veteran has not demonstrated predominant diastolic pressures 
of 110 or over, or systolic pressure of 200 or more.  Id.  

In general, the Board notes that the veteran's blood pressure 
readings as supported by the evidence of record predominantly 
do not rise to the level of impairment required under the 
regulations for a 20 percent rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Therefore, in light of the above, the 
Board concludes that the veteran's current evaluation of 10 
percent for his hypertension is appropriate.  In view of the 
absence of appreciable impairment and in light of the 
veteran's ability to function, the record demonstrates that 
the current rating adequately addresses the degree of 
impairment attributable to the veteran's hypertensive 
disability generally.  Moreover, the Board notes that due to 
the most recent clinical data of record that demonstrates no 
evidence of cardiovascular disease, regulatory changes 
pertinent to other cardiovascular disorders, made effective 
in January 12, 1998 are not applicable in this veteran's 
case, and as such, are not discussed herein.  See generally 
38 C.F.R. § 4.104 (1998).

Increased ratings for degenerative disc disease and chronic 
lumbosacral strain

During the course of this appeal, the RO increased the 
evaluation relative to the veteran's lower back disability 
from 10 percent to 20 percent, effective from the date of 
increased symptomatology, August 3, 1994.  However, per AB v. 
Brown, the Board presumes that the veteran is seeking the 
maximum benefit as provided by the pertinent law and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following a thorough analysis of the record, the Board has 
determined that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 20 percent for his low back strain.  Specifically, the 
clinical evidence of record does not substantiate that the 
veteran's low back strain warrants an evaluation greater than 
the current 20 percent rating.  

The Board notes that in the veteran's initial service 
connection rating, lumbosacral strain was rated under 
Diagnostic Code 5295.  38 C.F.R. § 4.71, Diagnostic Code 
5295.  Pursuant to the criteria under that diagnostic code, a 
20 percent evaluation is merited where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Furthermore, in the November 1995 rating action, the RO 
evaluated the veteran's lower back disability also under 
Diagnostic Code 5293 related to intervertebral disc syndrome 
based on findings contained in the October 1995 VA 
examination.  During that examination, the examiner reported 
evidence of degenerative disc disease and right L5-S1 
radiculopathy.  Thus, it was appropriate to also consider the 
rating criteria under Diagnostic Code 5293.  38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (1998).  

Significantly, Diagnostic Code 5293 provides that a 20 
percent rating is merited for moderate recurring attacks and 
a 40 percent evaluation is assigned for severe recurring 
attacks, with intermittent relief.  Id.  The maximum 
evaluation of 60 percent is warranted for pronounced and 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.
 
In view of the lack of objective clinical impairment and the 
veteran's ability to function, the record demonstrates that 
the current rating adequately addresses the degree of 
impairment attributable to the lower back disability 
generally.  Of particular significance in this case are the 
clinical data reported during the most recent examination in 
March 1999 as stated above.  Essentially, the examiner noted 
no evidence of radiculopathy, although the veteran's range of 
motion was limited due to pain on movement.  Some sensory 
deficit was noted in the left leg; however, the veteran was 
able to ambulate without assistance.  Furthermore, an x-ray 
of the lumbar spine conducted in tandem with the examination 
revealed minimal degenerative changes in the L3 area.  

Moreover, there were no signs of fatigue, weakness, or lack 
of endurance.  The Board acknowledges that in cases where a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions contained in 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  Thus, in cases 
involving musculoskeletal disability, the elements to be 
considered include the ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  

Nonetheless, in spite of the controlling law and regulations, 
and upon consideration of the above-noted factors, the Board 
has determined that the evidence of record does not support 
the assignment of an evaluation in excess of the current 
20 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5293, 
5295.  Overall, the limitations due to the veteran's back 
problems in general do not rise to the criteria associated 
with the requirements for the next higher rating.  
Specifically, per Diagnostic Code 5293, the evidence does not 
demonstrate severe or recurring attacks.  In fact, according 
to the reported results from the most recent evaluation of 
the veteran's back, there was no sign of radiculopathy.  
Thus, Diagnostic Code 5293 does not provide an avenue for an 
increased rating above the current 20 percent. 38 C.F.R. 
§ 4.71, Diagnostic Code 5293.  

Furthermore, pursuant to Diagnostic Code 5295, the clinical 
data do not reflect impairment to the extent of severe 
lumbosacral strain.  Thus, the veteran's back disability does 
not merit an evaluation in excess of 20 percent under this 
diagnostic code.  38 C.F.R. § 4.71, Diagnostic Code 5295.  
Moreover, no other diagnostic codes that pertain to the 
musculoskeletal system apply in this case, due to a lack of 
objective impairment indicative of greater severity than the 
veteran's current back disability.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5292, limitation of motion of the lumbosacral 
spine.

The Board has considered the veteran's record in its entirety 
and all potential applicable law and regulations pertinent to 
this veteran's allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 20 percent is not 
warranted in this veteran's case.  Overall, there is a 
preponderance of evidence against the claim for a rating in 
excess of 20 percent under the facts of this veteran's case.
ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease and chronic lumbosacral strain is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

